DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “storing (E40) the numerical data item in a memory zone of the analytical computation means only when said numerical data item satisfies any of the following two conditions: i) said numerical data item is less than the lower boundary of said predetermined range of values, ii) said numerical data item is greater than the higher boundary of said predetermined range of values, wherein the stored numerical data item being less than the lower boundary of said predetermined range of values indicates that the anti-pollution system has suffered a deterioration, and the stored numerical data item being greater than the upper boundary of said predetermined range of values indicates that the numerical data item has been falsified.” as recited in claims 1 and 8, respectively.
The closest prior art of record is Blosser (US 5,941,918). Blosser discloses an exhaust analysis system for storing numerical data items for exhaust system diagnosis. (See Blosser, Column 12, Lines 16-56). However, Blosser fails to disclose, alone or in combination, “storing (E40) the numerical data item in a memory zone of the analytical computation means only when said numerical data item satisfies any of the following two conditions: i) said numerical data item is less than the lower boundary of said predetermined range of values, ii) said numerical data item is greater than the higher boundary of said predetermined range of values, wherein the stored numerical data item being less than the lower boundary of said predetermined range of values indicates that the anti-pollution system has suffered a deterioration, and the stored numerical data item being greater than the upper boundary of said predetermined range of values indicates that the numerical data item has been falsified.” as recited in claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746